Filed: February 3, 2006

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 05-6889
                            (CR-01-270)



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

JESUS GUEVARA,
                                            Defendant - Appellant.




                             O R D E R


     The court amends the penultimate sentence in its opinion

filed November 28, 2005, to read “Accordingly, although we grant

Guevara’s motion to file a supplemental memorandum, we deny a

certificate of appealability and dismiss the appeal.”




                                    For the Court

                                    /s/ Patricia S. Connor
                                    ____________________________
                                                Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6889



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JESUS GUEVARA,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-01-270; CA-04-459-3-HEH)


Submitted:   November 17, 2005            Decided:   November 28, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jesus Guevara, Appellant Pro Se. Nicholas Stephan Altimari, Laura
C. Marshall, Elizabeth Catherine Wu, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jesus Guevara seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                       28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating       that    reasonable     jurists       would      find    that    his

constitutional      claims      are   debatable    and     that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            We have independently reviewed the

record    and    conclude      that   Guevara   has   not    made    the    requisite

showing.       Accordingly, although we grant Guevara’s motion to file

a supplemental memorandum, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented        in   the

materials       before   the    court   and     argument    would     not     aid   the

decisional process.

                                                                             DISMISSED




                                        - 2 -